Order filed August 8, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-13-00507-CV
                                  ____________

     JOAN HUDSON, INDIVIDUALLY, A/N/F OF CORNENIUS HAWKINS,
                              Appellant

                                         V.

               ORION REAL ESTATE SERVICES, INC., Appellee


                      On Appeal from the 55th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-29465


                                      ORDER

      The notice of appeal in this case was filed June 5, 2013. The clerk’s record
was filed July 9, 2013. To date, the filing fee of $175.00 has not been paid. No
evidence that appellant has established indigence has been filed. See Tex. R. App.
P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before August 23, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                      PER CURIAM